ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission, files its "Recommendation of the Indiana Supreme Court Disciplinary Commission Upon the Petition for Reinstatement of Lee J. Christakis," and unanimously recommends that the Petitioner be reinstated to the practice of law upon payment of all costs assessed in this and his prior disciplinary proceedings.
And this Court, being duly advised, now finds that the Commission's recommendation should be approved and that the Petitioner should be reinstated as a member of the Bar of this State.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Lee J. Christakis be reinstated as an attorney in this state subject to his payment of all assessed costs.
The Clerk of this Court is directed to forward a copy of this Order to the parties and their attorneys, to the Indiana Board of Law Examiners, and to all parties who were previously notified of this Court's Order accepting Petitioner's resignation from the practice of law.
All Justices concur.